Mr. Pbesiding Justice Smith delivered the opinion of the court. Abstract of the Decision. 1. Master and servant, § 82*—when written declarations of agent of employer inadmissible. In an action to recover wages where the defense was that plaintiff had been discharged for cause, a letter signed by an agent of defendant stating that plaintiff’s services were satisfactory and that he was considered honest, industrious and reliable, held improperly admitted in evidence as an admission of defendant, where there was no affirmative evidence establishing the agency of the person writing it other than the declaration of the agent. 2. Evidence, § 177*—declarations of agent. Declaration of an.'' agent to be admissible against his principal must be of his own ^ knowledge and not a mere expression of opinion.